DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-11 and 13-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “in order to produce a stop that receives the housing at the first housing end in the axial direction in a strictly springy or springy and damping manner”, it is unclear if the limitation “to produce a stop” is referencing to an additional element such as “the means for a stop” recited in the specification, if the limitation is disclosing a functional limitation such as 
Claim 1 recites “a strictly springy or springy and damping manner”, it is unclear how the stop of the housing is in a manner that is springy and damping, whether this is a reference to the movement of the housing relative to the drive train or another explanation of a component which is a stop or another of the components which follow having the provided material properties. For the purpose of examination, the limitation is interpreted as a material property of the component the decoupling element recited earlier in the claim. Claims 2-3, 5-11, and 13-16 are rejected based on claim dependency on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 9-11, and 13-16, as best understood by the examiner, are rejected under 35 U.S.C. 103 as being unpatentable over Straihammer et al (US 4,983,121) in view of Vaccaro (US 4,614,498).
In regard to claim 1, Straihammer discloses a dental hand piece (dental handpiece of figure 1), comprising: 
a housing (griping sleeve 1, see figure 4) and 
a drive train (base member 11, see figure 2) with a coupling element for drive (a functional and structural equivalent found in part 1l b and c which has cavity 48 for drive motor 12), 
wherein the housing radially surrounds the drive train (see figure 1 and col 3, lines 16-17 which calls the base member 11 the internal parts of the dental handpiece) wherein the housing (1) has a first and a second housing end (first and second end portions 33 and 35, see figures 1 and 4) and wherein the housing is held on the drive train on the first and on the second housing end (see figure 1), wherein between the first housing end (35) and the coupling element ( 11 b and c) there is arranged a decoupling element, which is strictly springy or springy and damping in an axial direction (a functional and structural equivalent found in the embodiment of figures 2-3, the first elastic member 47 which is disclosed as axially clamping or fixing the parts I and 11 in col 3, lines 20-30 and in the embodiment of figure 9 the first elastic member 41 which is disclosed as axially fixing in col 6, lines 15-18), whereas the second housing end (33) is braced rigidly against the drive train (11, by the use of O-ring 46 /element 43 and lock in means is actuated by an actuation element 10 in the embodiments of figure 2-3), and that the housing (1) is braced with respect to the coupling element (l1 b and c) in the axial direction by means of the 
wherein, in order to produce a stop that receives the housing at the first housing end in the axial direction in a strictly springy or springy and dampening manner (limitation is interpreted as intended use achieved by positioning the decoupling element, housing and coupling cover at an end of the housing), the decoupling element (elastic member 47) located between a support ring (slide collar or ring 18) which attaches to the housing (1, see figure 1-2) and a coupling cover (threaded portion 17).
Straihammer fails to specifically disclose the decoupling element being between a first axial support surface located on the support ring and a second axial support surface located on the coupling cover. 
However, Vaccaro teaches a decoupling element (functional equivalent being spring clip 46) being between a first axial support surface located on a support ring (the inner surface of the outer race 40 as seen in figure 2) and a second axial support surface located on the coupling cover (the axial support surface being the shoulder 39 and the coupling cover being 22) in a dental handpiece (see figure 2) for the purpose of preventing axial movement between the housing and connecting element (col 3, lines 45-52)
As both Straihammer and Vaccaro disclose the placement of a decoupling element between a support ring and coupling cover (figure 2 and col 6, lines 1-10 of Straihammer and figure 2 of Vaccaro), it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the placement of the decoupling element of Straihammer between a first axial support surface located on the support ring and a second axial 
In regard to claim 2, Straihammer further discloses the drive train comprises a head and neck assembly (head part 2 and part 11 a), wherein the head assembly (2) head is angled with respect to the coupling element (11 b and c, via part 11 a) and that the head assembly comprises a tool axis (defined by tool 4 running in the longitudinal direction), which in turn is angled with respect to the head assembly (see figure 1), wherein the coupling element (l1 b and c) is permanently connected to the head assembly by means of a U-bolt, (which is interpreted under BRI as a U-shaped bolt or connector, specifically connector 25 and lock in means of actuation element 10 which is U shaped as seen in figure 2 and discussed in col 3, lines 7-15), and that the housing is rigidly braced against a stop of the head assembly (the head housing 3).
In regard to claim 3, Straihammer further discloses the decoupling element (47) is pressed in the axial direction against a support surface (surfaces of conical ring 45), which is at least inclined (see figure 10).
In regard to claim 5, Straihammer further discloses the decoupling element in the material compound is designed with a support ring (slide collar or ring 18) for attaching to the housing (see figure 2 and 3) and with a coupling cover (threaded portion 17) for attaching to the coupling element (see figure 2), and that a spring and damping element is arranged between the support ring and the coupling cover (see figure 2 and col 6, lines 1-10).
In regard to claim 6, Straihammer discloses the support surface (45) is perpendicular to the axial direction (see figure 10).
In regard to claim 7 and 10, Straihammer/Vaccaro disclose the claimed invention as set forth above in claim 1.

In regard to claim 9, Straihammer further discloses the decoupling element (47) is formed with the support ring and with the coupling cover, (see figures 1-4).
In regard to claim 11, Straihammer further discloses the decoupling element (47) is elastic col 6, lines 8-10).
In regard to claim 13, Straihammer further discloses the decoupling element (47) is clamped on the coupling cover by a nut (18 see figures 1 and 2).
In regard to claim 14, Straihammer further discloses an elastic radial spacer (first elastic member 41) is disposed between the coupling element and the housing to further prevent the coupling element from coming into contact with the housing (see figure 4 and col 5, lines 39-44).
In regard to claim 15, Straihammer further discloses the coupling cover (17) is removable from the coupling element (11b/c). 
In regard to claim 16, Straihammer further discloses the support ring (18) is integrated into the housing (see figure 1).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Straihammer et al in view Vaccaro as applied to claim 1 above, and further in view of Bernhard (US 2004/0014000).
In regard to claim 8, Straihammer/Vaccaro discloses the claimed invention as set forth above in claim 1, but fails to disclose the coupling cover is attached to the coupling element with a screw.
However, Bernhard discloses a coupling cover (connection part 2) is attached to the coupling element (means of a coupling 4) with a screw (screw sleeve 134) for the purpose of minimizing removal of the coupling element (par 65).
Therefore, it would be obvious to one of ordinary skill in the art, at the time of applicant’s filing to modify Straihammer/Vaccaro to have the coupling cover is attached to the coupling element with a screw as disclosed by Bernhard for the purpose of minimizing removal of the coupling element (Bernhard, par 65).
Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive. 
Applicant argues that Vaccaro does not remedy the deficiencies of Straihammer because Vaccaro is not analogous due to the lack of axial movement between the housing and the connector, and that the combination of Straihammer and Vaccaro would be inoperable for the intended use.  The examiner disagrees.
In response to applicant's argument that Vaccaro is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Vaccaro discloses a dental handpiece (same field of endeavor) which has a coupling element which aids in the attachment of a housing support ring and a coupling cover (figure 2), as Vaccaro provides an alternative configuration to the primary reference Straihammer it is considered analogous. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the combination would not be operable for the intended use, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N BELK whose telephone number is (571)272-9671.  The examiner can normally be reached on Mon. -Fri. 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772